             Case 1:19-cv-09236 Document 1-26 Filed 10/06/19 Page 1 of 26




            Price Manipulation in the Bitcoin Ecosystem
              Neil Gandal                                           JT Hamrick
      Berglas School of Economics                         Tandy School of Computer Science
       Tel Aviv University, Israel                          The University of Tulsa, USA
       gandal@post.tau.ac.il                                    jth563@utulsa.edu
                Tyler Moore                                                Tali Oberman
      Tandy School of Computer Science                              Berglas School of Economics
        The University of Tulsa, USA                                 Tel Aviv University, Israel
         tyler-moore@utulsa.edu                                         otalika@yahoo.com


                                                     Abstract

           We identify and analyze the impact of suspicious trading activity (STA) on the
       Mt. Gox Bitcoin currency exchange between February and November 2013. We discuss
       two distinct STA periods in which approximately 600,000 bitcoins (BTC) valued at
       $188 million were acquired by agents who did not pay for the bitcoins. During the
       second period, the USD-BTC exchange rate rose by an average of $20 at Mt. Gox on
       days when suspicious trades took place, compared to a slight decline on days without
       suspicious activity. Based on rigorous analysis with extensive robustness checks, we
       conclude that the suspicious trading activity caused the unprecedented spike in the
       USD-BTC exchange rate in late 2013, when the rate jumped from around $150 to
       more than $1,000 in two months.



1      Introduction
Bitcoin has experienced a meteoric rise in popularity since its introduction in 2009 [17].
While digital currencies were proposed as early as the 1980s, bitcoin was the first to catch
on. The total value of all bitcoins in circulation today is around $28 billion [6], and it has
inspired scores of competing cryptocurrencies that follow a similar design. Bitcoin and most
other cryptocurrencies do not require a central authority to validate and settle transactions.
Instead, these currencies use only cryptography (and an internal incentive system) to control
transactions, manage the supply, and prevent fraud. Payments are validated by a decentral-

Workshop on the Economics of Information Security (WEIS) 2017.
The authors gratefully acknowledge support from a research grant from the Interdisciplinary Cyber Research Center at Tel
Aviv University. We thank Nittai Bergman for helpful suggestions and comments.
           Case 1:19-cv-09236 Document 1-26 Filed 10/06/19 Page 2 of 26


ized network. Once confirmed, all transactions are stored digitally and recorded in a public
“blockchain,” which can be thought of as an accounting system1 .
    While bitcoin shows great promise to disrupt existing payment systems through innova-
tions in its technical design, the Bitcoin ecosystem2 has been a frequent target of attacks by
financially-motivated criminals. In this paper, we leverage a unique and very detailed data
set to examine suspicious trading activity that occurred over a ten-month period in 2013 on
Mt. Gox, the leading Bitcoin currency exchange at the time. We first quantify the extent
of the suspicious/fraudulent trading activity and show that it constitutes a large fraction of
trading on the days the activity occurred. We then examine whether and how this trading
activity impacted Mt. Gox and the broader Bitcoin ecosystem.
    Our main results are as follows:

   • Prices rose on approximately 80 percent of the days that the suspicious trading activity
     occurred. By contrast, prices rose on approximately 55 percent of the days in which
     no suspicious trading activity occurred.

   • During days the key actor was active, on average, the USD/BTC exchange rate in-
     creased by more than $20 a day. During the same period, the exchange rate was
     virtually unchanged on the days in which the actor was not active.

   • The suspicious trading activity of a single actor was the primary cause of the massive
     spike in the USD/BTC exchange rate in which the rate rose from around $150 to over
     $1,000 in just two months in late 2013. The fall was nearly as precipitous: the Mt.
     Gox exchange folded due to insolvency in early 2014 and it has taken more than three
     years for bitcoin to match the rise triggered by fraudulent transactions.


1.1     Why Should We Care?
Why should we care about the manipulation in bitcoin that took place in 2013? After all, the
Bitcoin ecosystem is not nearly as important as the New York Stock Exchange. Nonetheless,
recent trends indicate that bitcoin is becoming an important online currency and payment
system. So it is important to understand how the Bitcoin ecosystem works or does not.
   Additionally, trading in cryptocurrency assets has exploded recently. In the case of bit-
coin, during the one year period ending in mid-May 2017, the market capitalization increased
   1
    For an in-depth overview of how the Bitcoin ecosystem works, see Böhme et al. [4].
   2
    The Bitcoin ecosystem includes the core network for propagating transactions, the blockchain, and many
intermediaries such as currency exchanges, mining pools and payment processors that facilitate trade. We
use “Bitcoin” with a capital “B” to refer to the ecosystem and “bitcoin ” with a small “b” or BTC to refer
to the coin.


                                                    2
          Case 1:19-cv-09236 Document 1-26 Filed 10/06/19 Page 3 of 26


massively, from around 7 Billion USD to 28 Billion USD [6]. That is an increase of approx-
imately 300 percent in one year. The market cap of other cryptocurrencies surged by even
more. In the one year period ending in mid-May 2017, the market value of cryptocurrencies
excluding bitcoin surged from 1.7 Billion USD to more than 29 Billion USD [7]. That is an
increase of more than 1,900 percent. Similar to the bitcoin market in 2013 (the period we
examine), markets for these other crytocurrencies are very thin. Our analysis suggests that
manipulation is quite feasible in such settings.
    Trading in crytocurrencies are done over-the-counter (OTC). Such trades occur directly
between two parties, that is, without going through a regulated stock exchange. OTC trading
has exploded in recent years. In 2008 around 16 percent of U.S. stock trades were of the
OTC type. By 2014, OTC trades accounted for forty percent of all stock trades in the
US. Like cryptocurrency trading, OTC trades are not transparent and not regulated, and
there is concern that such trading is more harmful than high-frequency trading via regulated
exchanges [13].
    As mainstream finance invests in cryptocurrency assets and as countries take steps toward
legalizing bitcoin as a payment system (as Japan did in April 2017), it is important to
understand how susceptible cryptocurrency markets are to manipulation. As this paper will
show, the first time Bitcoin reached an exchange rate of more than $1,000, the rise was
driven by fraud. It took more than three years for these exchange rates to be reached again,
and we are left to wonder whether the current spike was driven by legitimate interest or by
something more nefarious.
    For all of these reasons, we believe that it is important to understand how the Bitcoin
ecosystem works and how it could be abused. In this paper, we have taken an initial step in
that direction.


1.2    Road Map
The paper proceeds as follows. Section 2 discusses background and related work. In section
3, we explain our methodology for identifying the STA and detail evidence for why we deem
these transactions suspicious. Sections 4 and 5 examine the data in detail, present our
findings and show that our results are robust. Section 6 has further discussion and brief
conclusions.




                                             3
            Case 1:19-cv-09236 Document 1-26 Filed 10/06/19 Page 4 of 26


2       Background and Related Work
Cryptocurrencies and associated markets represent a nascent but growing force within the fi-
nancial sector. Bitcoin, which became the first popular decentralized cryptocurrency in 2009,
is the most researched because it is the most successful of the digital currencies. Within the
finance literature, there is growing interest in discovering what drives a ”value-less” currency.
Li and Wang investigate the bitcoin exchange rate in an effort to expand our understanding
of the motivation behind the rise and fall of cryptocurrency values [12]. Additionally, Hayes
constructs a model for determining the value of a bitcoin-like cryptocurrency by calculating
its cost of production [10]. Ciaian et al. concluded that investor attractiveness has had a
significant impact on bitcoin’s price [18]. 3 While the potential for manipulation to influence
valuations is sometimes acknowledged, none of these papers considered how unauthorized
trades like the ones we study could affect valuations.
    Unregulated cryptocurrency exchanges, such as Mt. Gox, are an essential part of the
Bitcoin ecosystem. For most users, it is through currency exchanges that bitcoins are first
acquired. As exhibited by the rise and fall of Mt. Gox, no cryptocurrency exchange is too
big to fail. As reported by Moore and Christin, by early 2013 45% of Bitcoin exchanges
had closed, and many of the remaining markets were subject to frequent outages and se-
curity breaches [15]. Vasek et al. performed an in-depth investigation of denial-of-service
attacks against cryptocurrency exchanges and other Bitcoin services, documenting 58 such
attacks [21]. Feder et. al [8] conducted the first econometric study of the impact of denial-
of-service attacks on trading activity at Bitcoin exchanges, leveraging Vasek et al.’s data
on attacks. They rely on the same leaked Mt. Gox trading data used in our paper, but
use it to show how trading volume becomes less skewed (fewer large trades) the day after
denial-of-service attacks targeted the Mt. Gox exchange. In this paper, we use the trading
data to identify unauthorized trading and examine the effects of such trading on the Bitcoin
ecosystem.
    Due to their relatively lawless nature, cryptocurrencies are under constant threat of
attack. Numerous researchers have conducted studies in order to document and combat
threats such as Ponzi schemes [21], money laundering [16], mining botnets [11], and the
theft of “brain” wallets [20]. Ron and Shamir attempt to identify suspicious trading activity
by building a graph of Bitcoin transactions found in the public ledger [19].4 None of these
    3
     Gandal and Halaburda [9] examine competition among cryptocurrencies. They find that the data are
consistent with strong network effects and winner-take-all dynamics.
   4
     Meiklejohn et al. examine the blockchain to determine whether bitcoin transactions are are truly anony-
mous. They successfully link transactions back to popular Bitcoin service providers, such as currency ex-
changes [14].



                                                     4
               Case 1:19-cv-09236 Document 1-26 Filed 10/06/19 Page 5 of 26


papers can associate individual transactions with specific users at currency exchanges. Our
data includes the user ID. Hence, we can associate trades with particular users.
    For a more complete review of the literature, see Bonneau et al. for coverage of technical
issues [5] and Böhme et al. for a discussion of Bitcoin’s design, risks and open challenges [4].


3         Identifying Suspicious Trading Activity on Mt. Gox
3.1        Exchange Activity
In early 2014, in the midst of theft allegations, the Mt. Gox transaction history was leaked in
the form of several large CSV files. The Mt. Gox data dump gave access to approximately 18
million matching buy and sell transactions which span April 2011 to November 2013. These
data are much more finely grained than data we would be able to get from the blockchain
for two reasons. First, a majority of the trading activity is recorded only by the exchange.
Second, the exchange links transactions by the user account.
    Data from the dump include fields such as transaction ID, amount, time, currency, and
user country and state codes. Also included is the user ID, which is the internal number
associated with Mt. Gox users. The user ID is crucial as it enables us to link transactions
by the same actor.
    We supplemented the Mt. Gox data with publicly available daily aggregate values from
bitcoincharts.com. This data was used to verify trading volumes, to compare Mt. Gox
exchange rates to other leading platforms, and to verify daily USD to BTC exchange rates.


3.2        Dataset Validation
With the exception of a few key steps, validating the Mt. Gox data closely followed previous
work done by Feder et al. [8] in which duplicates were removed by inspecting combinations of
key fields. The duplicate rows contained matching values for user ID, time stamp, transaction
type (buy/sell), and transaction amount. We examined two methods to remove duplicate
entries. Both methods treated tuples as unique (user ID, timestamp, transaction type,
amount in BTC, amount in JPY, i.e., Japanese Yen) with the more aggressive of the two
methods excluding amount in JPY from the tuple.5 Both methods produced results that
were more consistent with other publicly available trading data than the original dataset.
Feder et al. [8] chose to proceed with the less aggressive of the two strategies, which resulted
in a clean dataset of approximately 14 million records. We chose the more aggressive method,
    5
        Mt Gox was based in Tokyo.



                                               5
           Case 1:19-cv-09236 Document 1-26 Filed 10/06/19 Page 6 of 26


but our results are robust to both methods.
    During the data exploration phase, we discovered additional duplicate records that did
not fit the unique tuple model outlined above. In these instances they appeared to be
copies of either one side (buy/sell) of the transaction or of the entire transaction with minor
alterations to the data in the ”User ID,” ”Money,” and ”Money JPY” columns. The common
factor used to start the removal process was the new user ID. We could find one side of
the transaction by matching on this user ID, and then use the Money and Money JPY
columns to find the matching opposite side of the transaction. In total 5,991 additional
rows were removed using this method, all involving a single user ID. We later identified
these duplicate entries as originating from the trader denoted “Markus.” We performed
additional sanity checks of the data utilizing publicly available historical Mt. Gox trading
data from bitcoincharts.org. We are confident that the data are high-quality.


3.3     Suspicious Trading Activity
In early 2014, after the Mt. Gox data leak, several individuals trading on Mt. Gox found
what they considered “suspicious activity” and wrote extensively about it [1, 3]. We con-
ducted our own analysis of the data, confirming much of what was reported on the blogs.
The rest of this section summarizes the evidence for why the trading activity should be
deemed suspicious, along with a description of the behavior.6 In Appendix B, we carefully
go through the details that confirmed that the relevant transactions were suspicious. We
present a summary of the key findings here.

3.3.1    Suspicious Trader 1: Markus

During initial data exploration we found a group of users with attributes that differed from
the rest of the users in the dataset. In particular, for these users every transaction had
“??” as an entry for the user country and user state fields. This appeared suspicious as
these fields normally contain FIPS location codes, a NULL value, or “!!”. One account
containing the abnormal location values stood out when compared to the others because
this account bought and sold bitcoins, where as the others only bought. We adhere to the
naming convention in the blogs and refer to the first account as Markus.
    Upon closer inspection, Markus’s trades raised many red flags. He never paid trans-
action fees and reportedly paid seemingly random prices for bitcoins. Most curious of all,
we identified many duplicate transactions in which the amount paid was changed from an
   6
     Online commentary about these trades frequently refer to the traders as ‘bots’ (e.g., [1, 3]). We re-
frain from doing so in this paper because we have no evidence for whether or not the trades were issued
automatically, as would be the case for bots.


                                                    6
          Case 1:19-cv-09236 Document 1-26 Filed 10/06/19 Page 7 of 26


implausibly random price to one that was consistent with other trades that day. In the end,
we have concluded that Markus did not actually pay for the bitcoins he acquired; rather,
his account was fraudulently credited with claimed bitcoins that almost certainly were not
backed by real coins. Furthermore, because transactions were duplicated, no legitimate Mt.
Gox customer received the fiat currency Markus supposedly paid to acquire the coins.
    Markus began buying bitcoin on 2013-02-14 and was active until 2013-09-27. He did not
pay for the bitcoins he acquired nor did he pay fees for the transactions. During the 225
days the account was active, Markus acquired a total of 335,898 bitcoins (worth around $
76 Million) on 33 days.

3.3.2   Suspicious Trader 2: Willy

The remaining accounts found to contain “??” in the user state and user country fields were
grouped separately from the Markus account because their trading activity looked different.
Again, we adhere to the naming conventions found online [3, 1] and refer to this collection of
accounts as “Willy”. Unlike Markus, Willy did not use a single ID; instead, it was a collection
of 49 separate accounts that each rapidly bought exactly 2.5 million USD in sequential order
and never sold the acquired bitcoin. The first Willy account became active on 2013-09-27, a
mere 7 hours and 25 minutes after Markus became permanently inactive, and we are able to
track Willy activity until our data cutoff on 2013-11-30. Each account proceeded to spend
exactly 2.5 million USD then it became inactive. Afterwards, the next account would become
active and the process would repeat.
     Why do we suspect foul play? Unlike Markus, there was no evidence of a cover up by
introducing manipulated duplicate records. Indeed, it appears that the users who sold to
Willy were in fact aware of the transaction. In addition to the circumstantial evidence of
sequential use and proximity to Markus, the most solid evidence we have that foul play was
involved can be traced to the internal user ID. Previous research into the account IDs used
for this activity showed that they were abnormally high for the time period in which they
operated [3]. Normal accounts for this time period had IDs that capped around 650000
where the users at the center of this research had IDs in the range of 658152-832432.
     Furthermore, several reports can be found online of the Mt. Gox trading API going
offline for various periods of time in which no trading activity was being processed with one
exception; Willy trading activity continued unabashed [1]. On 2014-01-07 the trading API
was offline for 90 minutes. During this time period the only activity being processed followed
the exact buying pattern of Willy when he was active: 10-19 bitcoins purchased every 6-20
minutes.
     In the 65 days between the first Willy transaction and our data cutoff, Willy trades were

                                              7
           Case 1:19-cv-09236 Document 1-26 Filed 10/06/19 Page 8 of 26


made on 50 of those days. In total Willy bought around 268,132 bitcoin for just under $112
million. The number of bitcoins acquired by Willy was slightly less than the number of
bitcoins that Markus acquired. However, the Markus activity occurred on 36 days over a
225 day period. Thus, the Willy activity was much more intense. Unlike, Markus, it appears
that Willy was interacting with real users. While accounts of these users were “nominally”
credited with Fiat currency, Willy did not actually pay for the bitcoins.
    Hence, together, these unauthorized traders “acquired” around 600,000 bitcoins by Novem-
ber 2013. Perhaps unsurprisingly, this is very close to the number of bitcoins (650,000) that
Mt. Gox claimed to have lost when it folded in early 2014.7

Theories on what motivated Willy’s behavior Why did Willy purchase large quan-
tities of Bitcoin? Was there a profit motive? If so, how did the ruse work? We cannot know
for certain, but we will focus on two plausible explanations.
    The first theory, initially espoused in a Reddit post shortly after Mt. Gox’s collapse [2],
is that hackers stole a huge number of BTC from Mt. Gox in June 2011 and that founder
Mark Karpales took extraordinary steps to cover up the loss for several years.
    Note that Bitcoin currency exchanges function in many ways like banks. Customers buy
and sell bitcoins, but typically maintain balances of both fiat currencies and bitcoins on the
exchange without retaining direct access to the currency. For bitcoin, this means that a
customer account might reflect a balance of, say 100 BTC, but the customer does not retain
access to the private keys that would enable her to spend the bitcoins directly. Instead,
the user would have to request the keys to do so, which is analogous to a bank customer
withdrawing cash from a local branch. Just as a bank maintains cash reserves that represent
a fraction of total deposits, so too could an exchange represent to customers that they have
more bitcoin in their accounts than is on hand.
    If Mt. Gox was trying to hide the absence of a huge number of BTC from its coffers,
it could succeed so long as customers remained confident in the exchange. By offering to
buy large numbers of bitcoins, Willy could prop up the trading volume at Mt. Gox and
“convert” consumer “bitcoin” balances to fiat money. The ruse could work so long as the
users who sold bitcoin had enough confidence to leave the bulk of their fiat balance at Mt.
Gox. Consequently, this theory holds that Willy was not trying to profit directly from these
large purchases, but rather was trying to stave off collapse of the exchange.
    This strategy would also be helpful even if some consumers requested to take our their fiat
balance at Mt. Gox. If consumers wanted to take out bitcoins, Mt. Gox would immediately
  7
    When Mt. Gox folded, it initially announced that around 850,000 bitcoins belonging to customers and
the company were missing and likely stolen. Shortly thereafter, Mt. Gox found an additional 200,000
bitcoins. Hence, the total loss was 650,000 bitcoins.


                                                  8
          Case 1:19-cv-09236 Document 1-26 Filed 10/06/19 Page 9 of 26


have to supply them. On the other hand, if consumers wanted to redeem the fiat cash in
their accounts, Mt. Gox could “delay” the withdrawal by saying that their bank was placing
limits on how much fiat cash Mt. Gox could withdraw in a particular period. This indeed
happened, and many consumers could not withdraw cash from their fiat accounts during the
last couple of months before Mt. Gox shut down. By using this strategy, the trader turned
the Mt. Gox’ “bitcoin deficit” into a fiat currency deficit. This delayed the inevitable crash
of Mt. Gox. Although this cannot work in the long-term, Bernie Madoff, a once respected
stockbroker, kept a similar scheme running for many years.
    As we will see in the subsequent sections, Willy’s actions did produce a significant positive
(albeit shortlived) effect on the price of bitcoin at Mt. Gox and other exchanges. This leads
to a second, less conspiratorial, theory for the motivation behind Willy’s behavior. Suppose
that the user behind Willy had previously acquired bitcoins at a lower price. Many early
adopters of bitcoin had acquired vast quantities at low prices. If one such user realized that
due to a security weakness at Mt. Gox, there was a way to initiate costless bitcoin purchases
(since the users who sold to Willy only received notional balances in their Gox account,)
this user could then initiate these bulk purchases to drive up the exchange rate. Then the
user could sell the bitcoins at a significant profit, either on Mt. Gox or on one of the other
exchanges.
    We do not know for sure which, if either, of these scenarios reflect what actually happened.
But that is largely beside the point. Our goal is to demonstrate that these fraudulent trades
did in fact significantly impact the price of bitcoin.


4     Impact of Suspicious Trading Activity: Preliminary
      Analysis
Figure 1 shows that the USD/BTC exchange rate increased dramatically during the period
Willy was active. We are, of course, not the first to notice that. But that in itself does not
mean that Willy’s activity caused the price rise. In this section and the next, we provide
compelling evidence that Willy’s activity indeed caused the price rise.
    In the unauthorized activity on Mt. Gox, Markus and Willy were almost always the
buyers in the transactions. On the days they were active, they purchased large amounts of
bitcoins.
    As Table 1 shows, Markus was active as a buyer on 33 days, whereas Willy was active
on 50 days. On the days Markus was active, he purchased on average 9, 302 BTC, which
accounted for approximately 21 percent of Mt.Gox’s daily volume of trades. On the days


                                               9
                                    Case 1:19-cv-09236 Document 1-26 Filed 10/06/19 Page 10 of 26




                             1000
USD/BTC Exchange Rate

                             800
                             600
                             400
                             200




                                                                                              suspicious period 1 (Markus)
                                                                                              suspicious period 2 (Willy)
                             0




                                    2013               2014                 2015             2016                 2017

Figure 1: Bitcoin-USD exchange rate at Bitstamp exchange, with periods of suspicious
activity shaded.

                               Table 1: Daily BTC purchased by Markus and Willy on days they were active.

                                                                  Mean         SD   Median   Min    Max      N
                                     Markus:
                                     BTC purchased                9,302    7,310    5,874    696    24,785   33
                                     % of Mt.Gox daily trade       0.21             0.17
                                     % of total trade              0.12              0.1
                                     Willy:
                                     BTC purchased                4,962    4,462    3,881    82     26,693   50
                                     % of Mt.Gox daily trade       0.18             0.15
                                     % of total trade              0.06             0.05


Willy was active, he purchased on average 4, 962 BTC, which accounted for 18 percent of
Mt.Gox’s daily volume of trades. In both cases these are substantial amounts. The percent
of the BOTs’ purchasing was also a non-trivial amount of the total trade in bitcoins, as the
Table shows. Marcus accounted for 12 percent and Willy accounted for 6 percent of the total
trade on the four main exchanges trading bitcoin and USD on the days they were active. In
addition to Mt. Gox, the other main exchanges trading U SD/BT C during this time period
were Bitstamp, Bitfinex and BTC-e. 8

                        8
                            See Appendix D for the market share of the exchanges.



                                                                          10
                                                Case 1:19-cv-09236 Document 1-26 Filed 10/06/19 Page 11 of 26




                                    50
                                                       Markus (BTC/USD price rise)
                                                       Markus (BTC/USD price fall)
                                                       Willy (BTC/USD price rise)

                                    40
                                                       Willy (BTC/USD price fall)




                                                                                                   Leaked Data Cutoff
 % Daily BTC bought

                                    30
                                    20
                                    10
                                    0




                                                2013                                                                    2014
                                    1000 1200




                                                       Mt. Gox
                                                       Bitstamp
                                                       Bitfinex
 Daily Market Opening Price




                                                       Btc−e
                                    800




                                                                                                   Leaked Data Cutoff
                                    600
                                    400
                                    200
                                    0




                                                2013                                                                    2014


                                                       Bitstamp
                                    120




                                                       Bitfinex
 USD Difference from Mt. Gox Rate




                                                       Btc−e
                                    100
                                    80




                                                                                                   Leaked Data Cutoff
                                    60
                                    40
                                    20
                                    0




                                                2013                                                                    2014



Figure 2: Top: Percentage of total daily trade volume at Mt. Gox when Willy and Markus are
active; shaded green if the BTC/USD exchange rate closed higher and red otherwise. Center:
BTC/USD exchange rate over time at Mt. Gox and other leading exchanges. Bottom:
Difference in exchange rate between Mt. Gox and other leading exchanges.



                                                                                     11
         Case 1:19-cv-09236 Document 1-26 Filed 10/06/19 Page 12 of 26


4.1    Suspicious Purchases and Price Changes
We would expect an association between the suspicious purchases and a rise in prices on
Mt. Gox (and other exchanges as well.) This is because an upwards shift in demand should
lead to a rise in price. We will examine this issue in this section. Although the activity took
place exclusively on Mt. Gox, we are also interested in examining how it affected the other
exchanges in the Bitcoin ecosystem.
    The top graph in Figure 2 shows the fraction of daily BTC traded on the Mt. Gox
exchange platform that were carried out by Markus and Willy, respectively. It is important
to note that Markus and Willy’s activity overlapped by one day only. On the days that there
was suspicious trading activity on Mt. Gox, the descriptive evidence suggests that prices
also tended to rise. The lines in the figure are colored green if the exchange rate rose and
red if the exchange rate fell.
    We then examined whether the price changes differed on the days in which the fraudulent
activity occurred. We did this for the 9.5 months Markus and Willy were active (and for
which we have data) and observed how often the exchange rate rose on Mt. Gox, as indicated
in Table 2. We can see that on days without suspicious activity, 55% of the time the exchange
rate did in fact rise. But on the 82 days that there was suspicious purchasing activity, 79%
of the time the exchange rate rose. According to a chi-squared test of proportions, it is
unlikely that this difference was due to randomness (p < 0.05). This is preliminary evidence
that this activity did contribute to price rises on Mt. Gox.

               Table 2: Unauthorized activity and price changes on Mt. Gox

                                            Days with no STA      Days with STA
                                            days         %        Days       %
            Markus    Daily rate decrease    84         44         7         21
                      Daily rate increase    109        56         26        79

            Willy     Daily rate decrease     9         60         10        20
                      Daily rate increase     6         40         40        80

            Total     Daily rate decrease     93        45         17        21
                      Daily rate increase    115        55         65        79


    Not surprisingly, Markus and Willy’s activity affected the prices on the other platforms
as well. As shown in Table 3, on days without unauthorized activity, the exchange rate on
Bitstamp rose 55% of the time. However, on the 82 days that Markus or Willy acquired
bitcoins, the exchange rate rose more than 80 percent of the time. Hence there is also strong

                                              12
         Case 1:19-cv-09236 Document 1-26 Filed 10/06/19 Page 13 of 26


evidence that the effects of suspicious trades on Mt. Gox spilled over to other exchanges.
This makes sense because all of these platforms traded the same USD-BTC currency pair.

            Table 3: Suspicious trading activity and price changes on Bitstamp

                                             Days with no STA    Days with STA
                                             days       %        Days     %
            Markus    Daily rate decrease    88          45       6        18
                      Daily rate increase    105         55       27       82

            Willy     Daily rate decrease     6          40        9       18
                      Daily rate increase     9          60       41       82

            Total     Daily rate decrease     94         45       15       18
                      Daily rate increase    114         55       67       82


    We then divided the data into five equal three-month periods, starting from 2012-12-01
(2.5 months before Markus was active) and ending the date Mt. Gox ceased operations
(2014-25-02,) which was three months after the leaked Mt.Gox dataset ends. For the fifth
period we do not have any data regarding suspicious trading activity activity, but we do
have data regarding prices on Mt.Gox and the other platforms.

         Table 4: Suspicious trading activity: % of days active during each period

                 Period 1       Period 2        Period 3        Period 4    Period 5
               2012-12-01 –   2013-03-01 –    2013-06-01 –    2013-09-01 – 2013-12-01
                2013-02-28     2013-05-31      2013-08-31      2013-11-30 2013-02-25
     Markus          3%            5%              19%           9%             no data
     Willy            0             0               0            55%            no data

     N               90             92             92             91              87

    Table 4 shows the percent of days in each period, in which there was suspicious trading
activity. Markus was active over 8 months, which span over 4 periods. However, he was
primarily active in period 3. Willy on the other hand was active for less than three months
and all of the activity occurred in period 4. We have no data on any unauthorized activity
from the end of period 4. Mt. Gox shut down shortly thereafter.
    In Table 5 we see how the daily exchange rate (closing − opening) changed, on average,
on 4 exchange platforms. Since fraudulent activity essentially only occurred in the third and
fourth periods, we focus on these two periods. But periods one and two can be viewed as
benchmarks.

                                              13
           Case 1:19-cv-09236 Document 1-26 Filed 10/06/19 Page 14 of 26


       Table 5: Average daily rate changes in USD-BTC exchange rate by period in $

                  Period 1    Period 2             Period 3                         Period 4
                                           All    Markus    Markus          All    Willy     Willy
                                                  active not active                active not active
  Rate change     0.21        1.00         0.16   3.15       -0.51         11.61   21.85     -0.88
  Mt.Gox

  Rate change     0.23        1.02         0.02   2.35       -0.51         10.99   20.37     -0.45
  Bitstamp

  Rate change     .           0.92         0.04   2.14       -0.44         10.75   19.54     0.03
  Bitfinex

  Rate change     0.22        1.05         -0.1   1.81       -0.53         10.30   19.22     -0.58
  Btce
  N               90          92           92     17         75            91      50        41


    In period 3, when Markus’ activity peaked, we don’t see much change overall in prices.
However, if we look at the days Markus is active, the average daily price increase is higher.
This is true, both on Mt. Gox and on all the other platforms too.
    In period 4, the sole period in which Willy was active, we see a big jump in the average
daily exchange rate change. Separating the days on which Willy was active from those he
was not, reveals a dramatic difference: In the case of Mt. Gox, the average USD/BTC rate
increased by $21.85 on the 50 days Willy was active; it actually fell (by $0.88 on average)
on days when Willy was not active.
    The same dramatic difference holds for the other exchanges as well. These results are
striking and suggest that Willy’s activity could have caused huge jumps in the exchange rate
on all of the exchanges. We will run regressions to control for other variables in Section 5,
but these summary statistics make it very clear that the suspicious purchasing activity likely
caused the huge price increases.9


4.2     Suspicious Activity and Price Differences Between Exchanges
Another interesting price indicator, is the difference in opening prices on Mt. Gox and other
platforms. In the middle graph in Figure 2 we plot the differences in daily opening prices
   9
    In period 4, Willy was active on 50 out of 91 days. But since Willy does not begin trading until after
Markus ceases activity, all of Willy’s activity takes place in a 65 day window in Period 4 from September
27, 2013 until October 30, 2013 (the end of period 4.) He is active for 50 of the sixty five days. In Appendix
C, we show Table 5 for this sub-period of period 4. The “patterns” shown in Table 5 are qualitatively
unchanged.



                                                       14
           Case 1:19-cv-09236 Document 1-26 Filed 10/06/19 Page 15 of 26


(in percentage terms) between Mt. Gox and the other three platforms.
    The graph shows that there were differences in opening prices between Mt. Gox and the
other exchanges, and these differences took take place when the suspicious activity occurred.

                    Table 6: Average percentage difference in opening prices

                              Period 1     Period 2      Period 3   Period 4     Period 5
                Mt.Gox -         1.0          1.6          6.3         8.6          0.3
                Bitstamp

                Mt.Gox -           .          1.0          6.5         8.1          0.3
                Bitfinex

                Mt.Gox -         2.2          5.6          7.6         12.2         1.5
                Btce

                N                 90          92           92           91          87


    To explore this further, we divide the data into 5 periods. In Table 6 we have the average
percentage difference in daily “opening” prices between Mt. Gox and the other platforms.
This measures by how much percent was Mt. Gox’s opening price higher (or lower) than the
other platforms’ prices.10
    We see an interesting trend in the price differences. In periods one and two (before the
significant fraudulent activity), there is relatively little difference between Mt. Gox and the
other exchanges. Similarly in period 5, there is again very little difference in prices between
Mt. Gox and the other exchanges.
    The percentage differences grow in periods periods 3 and 4, the periods in which STA
is most prevalent. This trend reverses in period 5, which is the period in which Mt. Gox
shut down. Although we do not have data on suspicious trading activity during this period,
the small opening price differences between Mt. Gox and the other exchanges suggests that
these players were not active then or were less active. This suggests that during the time
there was significant fraudulent activity, the activity had a role in creating a gap between
Mt.Gox and the other platforms.
  10
    The same is true for the closing prices. Closing prices on day t equal opening prices of day t + 1 since
there is 24 hour trading. The opening/closing price is at 24:00 GMT.




                                                    15
           Case 1:19-cv-09236 Document 1-26 Filed 10/06/19 Page 16 of 26


5      Regression Analysis
The analysis in the previous section provide strong evidence that the suspicious activity on
Mt. Gox affected prices on all exchanges. To further examine this, we use regression analysis,
although given the clear results from the summary statistics in section 4, the regression
analysis is probably not necessary. In any case, we run regressions with the dependent
variable being the price change on Mt. Gox. We then run the same regressions for the other
three exchanges as well.


5.1     Fluctuations of Prices on Mt. Gox
We run the following regression:



RateChanget = β0 +β1 M arkust +β2 W illyt +β3 DDoSt +β4 DayAf terDDoSt +β5 Othert +t
                                                                                           (1)
     Our dependent variable, RateChange, is the daily difference in the exchange rate of BTC,
i.e. the daily difference between the closing and opening prices on Mt.Gox.11
     We now describe our independent variables. Markus is a dummy variable that takes
on the value one on the days Markus is active as a buyer. Similarly, we define the dummy
variable Willy. DDoS is a dummy variable that takes on the value one on days a DDoS attack
on Mt. Gox occurred. Day after DDoS is a dummy variable that takes on the value one on
the day after a DDoS attack on Mt. Gox occurred. The variable Other (or OtherAttacks) is
a dummy variable that takes on the value one on days that non DDoS attacks occurred.12 t
is a white noise error term.13 The subscript “t” refers to time. In the analysis, we used data
from the first four periods, since in period 5, we have no data on whether the fraudulent
traders were active. We have a total of 365 observations.
     Equation (1) is a reduced-form regression. That is, we are not estimating demand or sup-
ply, but rather the effect of changes in exogenous right-hand-side variables on the endogenous
variable (daily price change.) But in our case, the coefficients from this reduced form re-
gression are exactly what we want to measure. Summary statistics appear in Appendix
A.
  11
      Recall that closing prices on day t equal opening prices of day t + 1 since there is 24 hour trading. The
opening/closing price is at 24:00 GMT.
   12
      Perhaps because it was the leading exchange during the period of our data, most of the DDoS attacks
were on Mt. Gox.
   13
      We check for autocorrelation of errors by calculating the Durbin Watson (DW) statistic for each regres-
sion. The value of DW is not statistically different from two in any of the four cases; this strongly suggests
that there is no autocorrelation and a white noise error term is appropriate.


                                                      16
           Case 1:19-cv-09236 Document 1-26 Filed 10/06/19 Page 17 of 26


5.1.1    Results

         Table 7: Examining Price Changes Within Mt. Gox and the other platforms


                       Dependent          Mt.Gox            Bitstamp      Bitfinex      BTC-E
                       Variable           Rate Change       Rate Change   Rate Change   Rate Change
 Independent
 Variables

 Markus                                       2.79              3.24          2.06          2.37
                                             (0.72)            (0.96)        (0.31)        (0.71)

 Willy                                      21.65∗∗∗          20.21∗∗∗      19.23∗∗∗      19.04∗∗∗
                                             (6.66)            (7.18)        (3.63)        (6.81)

 DDoS                                         -2.38             -1.67         -1.87         -2.01
                                             (-0.55)           (-0.44)       (-0.26)       (-0.54)

 Day After DDoS                               -3.50             -3.25          -2.9         -2.68
                                             (-0.80)           (-0.86)       (-0.41)       (-0.72)

 Other Attacks                                7.16              5.70          7.35          5.61
                                             (0.82)            (0.75)        (0.44)        (0.75)

 N                                            365               365           244           365
 adj. R2                                     0.104             0.120         0.037         0.108
 t statistics in parentheses
 ∗
   p < 0.05, ∗∗ p < 0.01, ∗∗∗ p < 0.001


    The results in Table 7 show that the coefficient representing Willy’s activity is positive
and significant: hence there is a very strong positive association between activity by Willy
and prices on Mt. Gox. This regression confirms the striking results of Section 4. The
estimated coefficient on the “dummy” variable for Willy is $21.65, while the “estimate” in
section 4 was $21.85. This again suggests that the USD/BTC exchange rate rose on Mt.
Gox by more than 20 dollars a day on average on the days that Willy was active.
    The regressions for the other exchanges in the same table shows that price on that
exchange also rose by 19-20 dollars a day on average on the days that Willy was active.
Again the estimated coefficients are consistent with the “estimates” from Table 5 in section
4.
    Note that for these regressions, the estimated coefficient on the dummy variable repre-
senting Willy’s activity is the only coefficient which is significant. Notably, denial-of-service

                                                       17
         Case 1:19-cv-09236 Document 1-26 Filed 10/06/19 Page 18 of 26


attacks and other shocks do not appear to influence the exchange rate.
   The estimated coefficient associated with Markus’s activity is positive, but not significant,
suggesting that Willy’s intense activity had more of an effect on prices than did Markus’
more diffused activity.


6    Conclusion
In this paper, we used trade data delineated by user to determine whether there was (as
claimed in the popular press) suspicious trading activity on the Mt. Gox exchange. We find
overwhelming evidence of suspicious/fraudulent activity on Mt. Gox. We then showed how
this activity affected the Bitcoin ecosystem.
    We have shown that manipulations can have important real effects. The suspicious
trading activity of a single actor caused the massive spike in the USD-BTC exchange rate
to rise from around $150 to over $1 000 in late 2013. The fall was even more dramatic and
rapid, and it has taken more than three years for Bitcoin to match the rise prompted by
fraudulent transactions.
    Because such delineated data are virtually never available to researchers, we cannot say
whether such activity continues to plague the Bitcoin ecosystem. Given the recent meteoric
rise in bitcoin to levels beyond the peak 2013 (and the huge increase in the prices of other
cryptocurrencies), it is important for the exchanges to ensure that there is not fraudulent
trading. Since the Bitcoin ecosystem is currently unregulated, “self-policing” by the key
players and organizations is essential. Additionally, regulators may want to begin taking an
active oversight role as the Bitcoin ecosystem becomes more integrated into international
finance and payment systems.




                                              18
         Case 1:19-cv-09236 Document 1-26 Filed 10/06/19 Page 19 of 26


References
 [1] Free willy! – identifying the gox buy bot., January 2014. https://www.reddit.com/
     r/Bitcoin/comments/20k4zc/free_willy_identifying_the_gox_buy_bot/.

 [2] Peter Rs theory on the collapse of Mt. Gox, March 2014. https://www.reddit.com/
     r/Bitcoin/comments/1zdnop/peter_rs_theory_on_the_collapse_of_mt_gox/.

 [3] The Willy Report, May 2014. https://willyreport.wordpress.com/.

 [4] Rainer Böhme, Nicolas Christin, Benjamin Edelman, and Tyler Moore. Bitcoin: Eco-
     nomics, technology, and governance. Journal of Economic Perspectives, 29(2):213–38,
     2015.

 [5] Joseph Bonneau, Andrew Miller, Jeremy Clark, Arvind Narayanan, Joshua A. Kroll,
     and Edward W. Felten. Research Perspectives and Challenges for Bitcoin and Cryp-
     tocurrencies. In IEEE Symposium on Security and Privacy, May 2015.

 [6] CoinMarketCap. Cryptocurrency market capitalizations. https://coinmarketcap.
     com/currencies/bitcoin/. Last accessed May 16, 2017.

 [7] CoinMarketCap.   Total market capitalization (excluding bitcoin).            https://
     coinmarketcap.com/currencies/bitcoin/. Last accessed May 16, 2017.

 [8] Amir Feder, Neil Gandal, JT Hamrick, and Tyler Moore. The impact of DDoS and
     other security shocks on Bitcoin currency exchanges: Evidence from Mt. Gox. In 15th
     Workshop on the Economics of Information Security (WEIS), 2016.

 [9] Neil Gandal and Hanna Halaburda. Can we predict the winner in a market with network
     effects? In Games, July 2016.

[10] Adam S. Hayes. Cryptocurrency value formation: An empirical study leading to a cost
     of production model for valuing bitcoin. Telematics and Informatics, May 2016.

[11] Danny Yuxing Huang, Hitesh Dharmdasani, Sarah Meiklejohn, Vacha Dave, Chris Grier,
     Damon McCoy, Stefan Savage, Nicholas Weaver, Alex C Snoeren, and Kirill Levchenko.
     Botcoin: Monetizing stolen cycles. In Proceedings of the Network and Distributed System
     Security Symposium, 2014.

[12] Xin Li and Chong Alex Wang. The technology and economic determinants of cryp-
     tocurrency exchange rates: The case of bitcoin. Decision Support Systems, December
     2016.

                                            19
         Case 1:19-cv-09236 Document 1-26 Filed 10/06/19 Page 20 of 26


[13] John McCrank. Dark markets may be more harmful than high-frequency trad-
     ing.  Reuters Business News, apr 2014.   http://www.reuters.com/article/
     us-dark-markets-analysis-idUSBREA3508V20140406.

[14] Sarah Meiklejohn, Marjori Pomarole, Grant Jordan, Kirill Levchenko, Damon McCoy,
     Geoffrey M Voelker, and Stefan Savage. A fistful of Bitcoins: Characterizing payments
     among men with no names. In Proceedings of the Internet Measurement Conference,
     pages 127–140. ACM, 2013.

[15] Tyler Moore and Nicolas Christin. Beware the middleman: Empirical analysis of
     Bitcoin-exchange risk. In Financial Cryptography and Data Security, volume 7859 of
     Lecture Notes in Computer Science, pages 25–33. Springer, April 2013.

[16] Malte Möser, Rainer Böhme, and Dominic Breuker. An inquiry into money launder-
     ing tools in the Bitcoin ecosystem. In Proceedings of the Seventh APWG eCrime Re-
     searcher’s Summit, pages 1–14. IEEE, 2013.

[17] Satoshi Nakamoto. Bitcoin: A peer-to-peer electronic cash system. https://bitcoin.
     org/bitcoin.pdf, 2008.

[18] Miroslava Rajcaniova Pavel Ciaian and dArtis Kancs. The economics of bitcoin price
     formation. Applied Economics, 48:1799–1815, May 2016.

[19] Dorit Ron and Adi Shamir. Quantitative analysis of the full Bitcoin transaction graph.
     In Financial Cryptography and Data Security, volume 7859 of Lecture Notes in Computer
     Science, pages 6–24. Springer, 2013.

[20] Marie Vasek, Joseph Bonneau, Ryan Castellucci, Cameron Keith, and Tyler Moore. The
     Bitcoin brain drain: a short paper on the use and abuse of bitcoin brain wallets. In Fi-
     nancial Cryptography and Data Security, Lecture Notes in Computer Science. Springer,
     2016.

[21] Marie Vasek and Tyler Moore. There’s no free lunch, even using Bitcoin: Tracking
     the popularity and profits of virtual currency scams. In Rainer Böhme and Tatsuaki
     Okamoto, editors, Financial Cryptography and Data Security, volume 8975 of Lecture
     Notes in Computer Science, pages 44–61. Springer, January 2015.




                                             20
             Case 1:19-cv-09236 Document 1-26 Filed 10/06/19 Page 21 of 26


Appendix A: Descriptive Statistics

               Table 8: Summary statistics of independent and dependent variables

                                               Mean       SD      Min          Max

                     Markus                     0.09      0.29     0             1

                     Willy                      0.14      0.34     0             1

                     DDOS                       0.08      0.27     0             1

                     Day after DDOS             0.08      0.27     0             1

                     Other Attacks              0.02      0.13     0             1

                     Mt.Gox rate change         3.24     22.39   -139.78       257.5

                     Bitstamp rate change       3.06     19.53   -132.99 190.91

                     Bitfinex rate change14     4.25     33.30   -295.97        294

                     Btce rate change           2.86     19.28   -134.30       198.14
                     N                          365


         Table 9: Correlation between daily rate changes and the independent variables

                                 Mt.Gox        Bitstamp          Bitfinex               Btce
                                 Rate Change   Rate Change       Rate Change            Rate Change
       Markus                       0.001          0.01                -0.02              0.00009

       Willy                         0.33          0.35                0.23                 0.34

       DDoS                         -0.06         -0.06                -0.05               -0.06

       Day After DDoS               -0.07         -0.07                -0.05               -0.06

       Other Attacks                 0.02          0.02                0.013                0.02
       N                             365           365                 244                  365




 14
      N=244 for this variable.


                                                  21
          Case 1:19-cv-09236 Document 1-26 Filed 10/06/19 Page 22 of 26


                    Table 10: Correlation between independent variables


                            Markus    Willy   DDoS       Day After DDoS   Other Attacks
      Markus                  1

      Willy                  -0.1      1

      DDoS                   0.05     -0.06      1

      Day After DDoS         0.05     -0.06     0.33            1

      Other Attacks          0.03     -0.05     -0.04          0.04               1
      N                      365


Appendix B: Details of Markus and Willy Activity
Markus seemingly paid random rates for the bitcoins he acquired. For example, in two
transactions that took place the same hour on 2013-04-03, he paid 0.000374 USD per bitcoin
on one transaction and 925 489.67 USD per bitcoin on another.
    Table 11 shows the wide range of rates that Markus paid. The table reports the number
of purchases that Markus made for different ranges of rates. During the time when Markus
traded, published exchange rates ranged from $20 to $229. Hence, any transactions with
rates outside this range raise suspicion. In fact, only a quarter of Markus’s trades fell within
this range. 13% of the time, Markus paid less than one dollar, while in 821 transactions (3%
of the total), he supposedly paid a rate of exceeding $100,000 per bitcoin!

                 Table 11: Distribution of USD/BTC rates paid by Markus

                  > $0.10,    > $1,    > $20,        > $229,   > $1K,   > $10K,
       ≤ $0.10     ≤ $1       ≤ $20    ≤ $229        ≤ $1K     ≤ $10K   ≤ $100K       > $100K
  #     1 050       2 586     6 320     7 009        3 658     4 604      2 311         821
  %     3.7%        9.2%      22.3%     24.7%        12.9%     16.2%      8.1%         2.9%


   Upon closer inspection, the random exchange rates appear to come from transactions
posted before Markus’ transactions. Table 12 illustrates the pattern. Transaction 1362466144485228
was posted with user 238168 buying ≈0.398 bitcoin for 15.13 USD. Every Markus transaction
that followed (indicated in bold) “borrowed” the Money, and Money JPY values from the
previous transaction. We confirmed this pattern of behavior throughout – whenever Markus
bought, the amount paid came from a previous unrelated transaction, while the number of

                                                22
            Case 1:19-cv-09236 Document 1-26 Filed 10/06/19 Page 23 of 26


bitcoins acquired appears randomly.
            Table 12: Fraudulent transactions initiated by Markus (user ID in bold)

 Trade Id              Date              User Id   Type Bitcoins        Money      Money JPY
 1362466099116388 2013-03-05 6:48 238168           buy    0.58932091    22.39419   2094.796
 1362466099116388 2013-03-05 6:48 109955           sell   0.58932091    22.39419   2094.796
 1362466144485228 2013-03-05 06:49 238168          buy    0.3982007     15.13163   1415.442
 1362466144485228 2013-03-05 06:49 132909          sell   0.3982007     15.13163   1415.442
 1362466154623847 2013-03-05 06:49 698630          buy    1.70382       15.13163   1415.442
 1362466154623847 2013-03-05 06:49 96376           sell   1.70382       15.13163   1415.442
 1362466154714939 2013-03-05 06:49 698630          buy    1             15.13163   1415.442
 1362466154714939 2013-03-05 06:49 201601          sell   1             15.13163   1415.442

    Occasionally Markus would also sell bitcoin, and the BTC-fiat currency exchange rate
for these transactions appears to be correct. For example, on 2013-06-02 Markus sold 31.5
bitcoins for 3 757.95 USD, or 119.3 USD per bitcoin, which is similar to the average rate paid
by users that day. In total, Markus sold 35867.18 bitcoin worth approximately 4 018 681.65
USD in 2927 transactions on 6 different days.
    As stated in section 3.2, we paid closer attention to what records to remove while de-
duplicating the data. This was due to the fact that several transactions contained duplicate
buy and sell rows; see Table 13 for an example of these transactions. We can see that
apparently user 201601 sold one bitcoin twice at the same exact time, first to user 698630
for 15.13 USD and second to user 634 for 38.11 USD.
                           Table 13: Duplicate Markus Transactions

 Trade Id              Date              User Id   Type   Bitcoins     Money       Money JPY
 1362466154714939      2013-03-05   06:49 201601 sell     1            15.13163    1415.442
 1362466154714939      2013-03-05   06:49 698630 buy      1            15.13163    1415.442
 1362466154714939      2013-03-05   06:49 201601 sell     1            38.11000    3564.883
 1362466154714939      2013-03-05   06:49 634    buy      1            38.11000    3564.883


    Upon closer inspection, we concluded that the rows containing 15.13163 in the money
columns are the original rows for this transaction. In every instance where duplicates were
discovered they involved user 698630 and user 634; 634 appeared to “correct” the 698630.
There are multiple oddities involving user 634. First, the numeric user ID is extremely low,
which strongly suggests that it could be an internal Mt. Gox account. Second, prior to
issuing the corrected transactions, user 634 bought and sold a total of 824,297.7 bitcoin
between 2011-04-07 and 2012-08-01. This account was inactive for 197 days before we see it
used again in the duplicate transactions involving Markus.

                                              23
         Case 1:19-cv-09236 Document 1-26 Filed 10/06/19 Page 24 of 26


    Table 14 summarizes the discrepancies between Markus’s identities. 2 966 buy transac-
tions made by 698630 were later duplicated as originating from user 634 at market prices.
In total, as user 698630, Markus reportedly paid 1 080 617 USD for 67 452 bitcoin. When
acting as user 634 instead, Markus “paid” 2 000 729 USD for the same transactions. This
only includes the corrected transactions involving user 634; we ignore any trading activity
that occurred before Markus was active. It is worth noting that only the amounts paid for
bitcoins were altered, never the bitcoin amount. Additionally, for the 196 transactions where
user 698630 sold bitcoin and we found a duplicate row with user 634, no monetary amounts
were altered. Only the user ID had changed.
    Finally, it is worth noting that the majority of transactions by user 698630 were never
changed, despite the presence of often wild exchange rates. User 698630 only operated
between February and September 2013, and during that time he purchased 268 446.09 BTC,
reportedly at prices totaling $76.4 million. We note that this total USD amount should be
viewed with caution, given that it is based on seemingly random exchange rates.

                        Table 14: Summary of Markus transactions

                              User ID   # Transactions     Total BTC    Total USD
          Manipulated Buy      698630              2966     67 451.61       $1.1M
          Manipulated Buy         634              2966     67 451.61       $2.0M
          Unchanged Buy        698630             25407    268 446.09      $76.4M
          Manipulated Sell     698630                196     5 049.86       $0.2M
          Manipulated Sell        634                196     5 049.86       $0.2M
          Unchanged Sell       698630              2 927    35 867.18       $4.0M




                                             24
     Case 1:19-cv-09236 Document 1-26 Filed 10/06/19 Page 25 of 26


Appendix C: Further Examination of Period 4

             Table 15: Price changes in the period Willy is active

                                 All    Willy        Willy
                                days    active     not active
                   Mt. Gox 16.34        21.85           -2.006
                   Bitstamp 15.39       20.37           -1.237
                   Bitfinex 15.14       19.54            0.497
                   Btce     14.46       19.22           -1.411
                   N             65       50             15
                   Numbers in the Table are means
                   From our data, Willy was active from 27.9.2013
                   and until the end of the data, 30.11.2013



         Table 16: Willy: Volume Activity - condensed 65 day period


                                                 mean         sd    median   N
       Volume bought by Willy                  4,962      4,462     3,881    50
       Total BTC volume (Willy active)         30,854     23,145    25,939   50
       Total BTC volume (Willy inactive)       24,303     29,949    12,582   15


              Table 17: Willy: Volume activity in all of period 4


                                                 mean         sd    median   N
       Volume bought by Willy                  4,962      4,462     3,881    50
       Total BTC volume (Willy active)         30,854     23,145    25,939   50
       Total BTC volume (Willy inactive)       17,472     19,808    10,444   41




                                        25
                                   Case 1:19-cv-09236 Document 1-26 Filed 10/06/19 Page 26 of 26


Appendix D: Bitcoin Marketshare

                             100
                                                                                                                                                                                    Other
                                                                                                                                                                                    Mt. Gox
                              80                                                                                                                                                    BTC−E
                                                                                                                                                                                    Bitstamp
% of total exchange volume




                                                                                                                                                                                    BTC China
                                                                                                                                                                                    Bitfinex
                              60



                              40



                              20



                               0
                                      2011−05


                                                2011−07


                                                          2011−09


                                                                    2011−11


                                                                              2012−01


                                                                                        2012−03


                                                                                                  2012−05


                                                                                                             2012−07


                                                                                                                       2012−09


                                                                                                                                 2012−11


                                                                                                                                           2013−01


                                                                                                                                                     2013−03


                                                                                                                                                               2013−05


                                                                                                                                                                         2013−07


                                                                                                                                                                                   2013−09


                                                                                                                                                                                             2013−11
Figure 3: Distribution of market share among Bitcoin currency exchanges by reported trade
volume, April 2011 to November 2013. (Source: bitcoincharts.com)




                                                                                                            26
